DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/31/2022.
Claims 1 and 12 have been amended and claims 10 and 19 have been canceled.  Claims 1-9, 11-18, and 20 are pending and have been examined on the merits (claims 1 and 12 being independent).
The amendment filed 05/31/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 05/31/2022 have been fully considered.
The previous rejection under 35 USC 112(b) still remains because Applicant has amended in the different recitation. (see below the rejection under 35 USC 112(b))
Applicant’s arguments and amendments, see Applicant’s remarks, pages 10-13, filed 05/31/2022, with respect to claims 1-9, 11-18, and 20 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 of claims 1-9, 11-18, and 20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Regarding step 2A, a claimed solution "necessarily rooted in computer technology" is not directed to an abstract idea. DDR HOLDINGS, LLC V. HOTELS.COM, L.P. 773 F.3d 1245 (Fed. Cir. 2014). Applicant respectfully asserts that claim 1 is inherently rooted in computer technology because claim 1 utilizes a machine learning classifier and a GUI that is displayable in a user device. The machine learning classifier is recited as performing functions that inherently are performed by computer technology and cannot be performed by a human, by definition.” (Applicant’s remarks, page 8)
(2) “Applicant respectfully asserts that claim 1 recites significantly more than an abstract idea because claim 1 recites elements that are not conventional, routine, or well-understood in the field of graphical user interfaces. The machine learning classifier as recited in claim 1 is programmed to perform a number of complex steps that are not routine, well-understood or conventional.” (Applicant’s remarks, page 9)
(3) “"As set forth in MPEP § 2106.0S(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." BERKHEIMER MEMORANDUM, April 19, 2018.” (Applicant’s remarks, page 9)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to generate custom position data of multi-leg transactions (e.g., futures contracts), for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’).  
For instance, in the process of claim 1, the limitations of receiving… a request specifying a plurality of futures symbols…, applying… a symbol parsing rule…, decoding… asset identifier…, building… a set of historical futures symbols…, accessing… historical data…, generating… a timeseries for the set of historical futures symbols…, generating… a prediction of performance of a present futures contract…, generating… a first similarity metric…, generating… a second similarity metric…, determining… which of the first and second similarity metrics, generating… the prediction of performance of a present futures contract…,  generating… portion based on the timeseries generated…, transmitting… portion to… recite this judicial exception.   
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 12 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a processor, a user device, a symbol parsing rule, build a set of historical symbols, a machine learning classifier, machine learning training, a graphical user interface (GUI) portion, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant asserts that claim 1 is inherently rooted in computer technology because claim 1 utilizes a machine learning classifier and a GUI that is displayable in a user device. However,  Applicant’s argument is not persuasive because it is generally linking the use of the judicial exception to a particular technological environment and/or merely using generic components as tool (e.g., utilizing a machine learning classifier and a GUI) to perform an abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 12 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request specifying a plurality of futures symbols…, generating… a timeseries for the set of historical futures symbols…, generating… a prediction of performance of a present futures contract…, generating… a first similarity metric…, generating… a second similarity metric…, generating… the prediction of performance of a present futures contract…, generating… portion based on the timeseries generated…, and transmitting… portion to… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of generating custom position data of multi-leg transactions (e.g., futures contracts).  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [30-31]: a workflow assembler, a symbol parser, a historical data interface, a timeseries generator, a classifier, processor, a computational workflow, and computational instructions. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a processor” and “GUI”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating custom position data of multi-leg transactions (e.g., futures contracts), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-9, 11-18, and 20 under 35 U.S.C. 101 is maintained by the Examiner.
(4) According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for generating a prediction of performance of the futures contract as custom position data of multi-leg transactions. By relying on computing devices and/or standard equipment to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 1 and 12, the claims recite “an encoding of futures symbols” which is unclear because a symbol is a text and not described as data that can perform an action to convert from one to another.  As such the metes and bounds of the claim are unclear.  
Dependent claims (2-9, 11, 13-18, and 20) stand rejected also, under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating custom position data of multi-leg transactions (e.g., futures contracts) which contains the steps of receiving, applying, decoding, building, accessing, generating, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 12 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating custom position data of multi-leg transactions (e.g., futures contracts) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a request specifying a plurality of futures symbols…, applying… a symbol parsing rule…, decoding… asset identifier…, building… a set of historical futures symbols…, accessing… historical data…, generating… a timeseries for the set of historical futures symbols…, generating… a prediction of performance of a present futures contract…, generating… a first similarity metric…, generating… a second similarity metric…, determining… which of the first and second similarity metrics, generating… the prediction of performance of a present futures contract…,  generating… portion based on the timeseries generated…, and transmitting… portion to...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request specifying a plurality of futures symbols…, applying… a symbol parsing rule…, decoding… asset identifier…, building… a set of historical futures symbols…, accessing… historical data…, generating… a timeseries for the set of historical futures symbols…, generating… a prediction of performance of a present futures contract…, generating… a first similarity metric…, generating… a second similarity metric…, generating… the prediction of performance of a present futures contract…, generating… portion based on the timeseries generated…, and transmitting… portion to… to do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a processor, a user device, a symbol parsing rule, build a set of historical symbols, a machine learning classifier, machine learning training, and a graphical user interface (GUI) portion) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [30-31], a workflow assembler, a symbol parser, a historical data interface, a timeseries generator, a classifier, processor, a computational workflow, and computational instructions) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a processor, a user device, a symbol parsing rule, build a set of historical symbols, a machine learning classifier, machine learning training, and a graphical user interface (GUI) portion) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-9, 11, 13-18, and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 13, the step of “…multiply each timeseries with a respective ratio of the request; generate a position value for each day in the historical data for the input year;…” (i.e. generating a chart), in claims 3 and 14, the step of “…receive the historical data from the data service…” (i.e. receiving the data), in claims 4 and 15, the step of “…access one or templates each specifying a predefined transaction comprising one or more futures contracts and a ratio of each of the one or more futures contracts for the predefined transaction;…” (i.e. providing templates), in claim 5, the step of “wherein the one or more templates comprise general templates generated based on a predefined set of commonly used transactions.” (i.e. generating templates), in claim 6, the step of “wherein the one or more templates comprise user-specific templates generated based on a session log that stores previous input from a user…” (i.e. comprising user-specific templates), in claims 7 and 16, the step of “…generate a set of statistical analysis including high, low, and average daily trade close values based on the timeseries” (i.e. generating statistical analysis), in claims 8 and 17, the step of “…provide formatted data corresponding to a position value for each day in the historical data for the one or more input years…” (i.e. providing data), in claims 9 and 18, the step of “…receive a second request comprising an update to the request;…” (i.e. providing the new data), and in claims 11 and 20, the step of “determine, based on a rules-based classifier, a level of similarity of historical years to a current year …” (i.e. determining a level of similarity) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Receiving the historical data and generating a set of statistical analysis including high, low, and average daily trade close values based on the timeseries are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9, 11, 13-18, and 20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 12 above.  Merely claiming the same process using a machine-learning (ML) classifier and a rules-based classifier to determine a level of similarity of historical years to a current year with respect to the plurality of futures symbols in order to provide an updated data to the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
August 5, 2022                                                                                                                                                                                                     
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/13/2022